Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-9, 11-13 allowed.
With respect to claims 1-9, 11-13 the allowability resides in the overall structure of the device as recited in independent claims 1, 11 and at least in part because of claimed limitations, “an expansion card disposed at an interval from the substrate; a flexible printed circuit electrically connecting the substrate and the expansion card; a connector in the flexible printed circuit and to which a terminal of the expansion card is connected; a cooling unit having a heat transport member thermally connected to the electronic component and a cooling fan cooling the heat transport member; the entire heat transport member lies only lateral to the cooling fan.”
The aforementioned limitations in combination with all remaining limitations of claims 1, 11 are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
None of the cited references teach nor suggest the above noted limitations of claims 1, 11 in combination with the remaining limitations.


Regarding claim 1, Kim (US 20130279112 A1) teaches an electronic device (fig 1) comprising:
a substrate (motherboard MB, fig 3) on which an electronic component (90b, fig 3) is mounted;
an expansion card (SP, fig 3) disposed at an interval from the substrate ([0019] recites ‘A printed circuit board SP is secured to the metal sheet 80 at a location distant from the motherboard MB’);
a flexible printed circuit ([0020] recites ‘The motherboard MB and the printed circuit board SP are electrically connected to each other through a cable or a flexible printed circuit board’) electrically connecting the substrate and the expansion card;

a cooling unit (CU, fig 3) having a heat transport member (40, 50b, H) thermally connected to the electronic component (90b) and a cooling fan (60a) cooling the heat transport member;
a bracket (80, fig 3) 
a chassis (20, figs 1, 2) housing the substrate, the expansion card, the flexible printed circuit, the connector (since the chassis  houses the flexible printed circuit), the cooling unit, and the bracket (figs 1-3), wherein the cooling fan is between the substrate and the expansion card (figs 2-4), 
the bracket is fixed to the chassis (figs 1-3);
wherein the expansion card is configured to provide an optional capability to the electronic device such that the cooling fan is operable even when the expansion card is disconnected from the connector (since fan 60a connects with connector Ca which is independent of SP, see fig 3 and [0020]).

However Kim fails to specifically teach:
the entire heat transport member and the cooling fan lie only laterally to one another;
a connector in the flexible printed circuit and to which a terminal of the expansion card is connected; a bracket fixed to the connector; and
the cooling fan overlaps the flexible printed circuit.

Hu (US 20190130519 A1) figs 5, 7a specifically teaches a connector (321a1) in the flexible printed circuit (237a1, fig 7a) and to which a terminal (317a1) of the expansion card (307a, fig 7a) is connected;
a bracket fixed to the connector (paragraph 0045 recites ‘In this embodiment, cable 237a.sub.1 is a wire cable having Flexible Printed Circuit (FPC) with stiffeners and screws and connectors 319a.sub.1 and 321a.sub.1 on opposite ends of cable 237a.sub.1 for mating and interconnection with small contact array interposer 315a.sub.1 on main board 304 and corresponding connection/connector 317a.sub.1 (e.g., which may be any suitable connector including a contact array interposer) on graphics board 307a’); and a cooling fan (410a, fig 5) overlaps the flexible printed circuit (237a).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Hu into the device of Kim. The ordinary artisan would have been motivated to modify Kim in the above manner for the purpose of connecting an expansion card with a motherboard via fpcb. Kim [0020] mentions that this is done but Kim does not provide details as to how it is done.
Hu (fig 4) does also teach an entire heat transport member (295a) and a cooling fan (410a) lie only laterally to one another; however the heat transport member (295a) is not analogous to the entire heat transport member of Kim.


However one may argue that Hu fig 5 fails to teach that the cooling fan overlaps the flexible printed circuit.


Lim (US 20140022733 A1) teaches a connector (103) in the flexible printed circuit (110) and to which a terminal of an expansion card is connected ([0055] mentions SATA);
a bracket (135, fig 3) 
a cooling fan (164, fig 12) overlaps the flexible printed circuit (110).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Lim into the device of Kim and Hu. The ordinary artisan would have been motivated to modify Kim and Hu in the above manner for the purpose of cooling an fpcb.



Cheng (US 20200192438 A1) figs 2, 5 show that an entire heat transport member (32) lies only laterally to fan (34), however it would not have been obvious to modify Kim in such a manner.

Wu (US 20110063794 A1) teaches an entire heat transport member (25) lies only laterally to fan (22), however it would not have been obvious to modify Kim in such a manner.

Chikazawa (US 20110063794 A1) figs 20-22 teaches an entire heat transport member (152) lies only laterally to fan (100), however it would not have been obvious to modify Kim in such a manner.

In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841